Deomo^^ 30,
                                     \^/(A)/)^HrN^7^/^ A\/b,

                                     aJ4to,'~M/i9 7^70/                                                                                                                              lO'U-oooie-cg,



                                     ij MONBJ                                                   ^foTLmf^ 'iTj li///r^ 27 CtU7
                                                                                              fwi^ 6t36T2^
                                                                                                 ^2^                                                             OP 17PP /^o//7^
                                     70 /W9U^7^7PWm(2MJ or CC/Mj'^(Jcm^^. //^ PE/i/TyP.
                                     779me/s /y;c^ 4t>o/^£i^o//fn?0(^
                                     /7r oi€^^ (Tpp^ /T TPr Ao^w/r off/A'^p
                                     .^                                                                                           CU/^cAeuG^ 77/p /fmc/N/-

                                                                                                                                                                                                                                 140
                                                                                                                                                    , /r 700/M</e~ 7^
                                     S^P 77^ 0/f^a^QB fp PS 4 Oodo/e &ppks OP                                                                                                                                                                                                                                                 \ 7


                                     140 peoJO^.



                                                                                                                                                                                                                                                                                                             111, ii J>'tria«ilj»l




                       PX'                                                                    M- Mfcs- r©2 im ^5^                                                                                                                             jAirrr2Q2i
■ i., ^ ■ .'                         li                                                                                                                                                                                    ! COURT OF APPEALS
                                     ?f                                                                                                                                                                                    j   vV^CO TF'^^S                                                                                                        .'.X

                                     i«                                          ,                                                                                                                                                                                  " ■ -T--
                                     't                            .       :.-, .             .."^ .                                                                                 . ■.7-.                                                                          . " ^               ■"                     '                                 .: ■
                                     r,;;                                        "'•                   '        :vj.:. -                                          - ■.            . .                                    , ,.                                        . ■'                                     l'.-'                     . . j:. ' :, -
                                     R-                                          • ■■-> ■                                  ^          -■ ■•■ ■                   ■ ;v ^                                                                                        •■  ■ " . ^■ ■ . . ;■ ■ ■« . . . ' , ',' ■ ■ ■
                                     7                   '           .'.                                   .,                                                        •  ' 'v.: .               '. .                              •■-    .         • ■         .-„  .,   ' ;v      .^ , .   ■ ■. «•: • •.^, :; -, . .^A' |
                                     r                                                                      ;                                                , . ' . , ■ ■                             ■                   ... . ■^..                   ■ ' ■ ■, .                   ■ ' ■ ■ • X#',
                                     1                                                                                                        ...        .                                                                                                                                                                                                ■" . ■

           ,,:•       ■? . ■ .., ;                                                                                                    • ■.•                  •                           ■         •                                                                                  .              ■                    ■     •■ ■




                                                                          ■ ■ ■                                                                      ^       .   -V:, ' . i'rV ;• ■                             . ,■ .; ' : :;r, _                                          '                                            ' ,•      "' ' ' ,
                                         ■i                        ' -r;             ;                                                                            '            'P-'/'i-'-:-:-                                               ' '                                                                               '7 ■
^ 1




                                     ft
                                     U
                                        :.     -te,. '.:                         ■
                                                                                         ^■                                    .• .
                                                                                                                                              ■ :-
                                                                                                                                                .. ... ...
                                                                                                                                                           ■                                   ■                          ■'■•               i■;;^....-.                        'ff. . '--.                   4. .,
                                                                                                                                                                                                                                                                                                                                                          ;v1
                                     k) ••.'                                                                                                                      ■ ■ V         .j                                      ; '0. . A •           ' j*.                         ■- . .'                                                                 •      T" ■
         r        ^
                                                                    '■      -■                                                                                            "■                       ■■v..' .'           -'$77                                  . '-vvv'-.>• '•.-                          •           "                   -•' >••             ' i
                                     Ll          ■■■.'.•J-'.   '     ■•                                                                              ■ . '            ■         ,r j:-                         '■.' ■• • 'i- • -L'-'• - . C...J         •.'         ',.•. ."ri'                .t.              <.- K^i^^jifr'ifk'f'"'
                                                            'HUE .VATERUARK HOLD UP TO LIGHT TO VIEW
WesternUnion WU
                                    ■.'^"W...F.,goB»Tl.O„inGJupcto'.D„^ "A. S^..- f-'S'-'vooO.
                                                                                  Juncto. CaonK*.Co/ora./o
                                                                                                                              ORDER-
                                                                                                              19-145947821
(ISSUING AGENT)                 ^             09                                       <h ,1 -                 ,
                                191459478214 1 000103                                  ^ <Q
   PAY EXACTLY        ^EN KlLLAf® AND THIRTY

                                                                                                             PAYMENT FOR/ACCT. #
  .91                                          DSE%S
                                                                                                               ■rl



 •: 10 2100 isooi: »sD i q u 5 qu 7a ? i i,ic




WesternUnion WU
                             WESTERN UNION HNANCIAL SERVtCtS INC. - ISSUER - £/ip/ewood, Colorado                             MONEY
                                     Payable at Wete Fargo Bank Grand Jwctton - Downhwrn. NA. Grand Junction. Cotoiado        ORDER'
^>m)AsAi>K,                                                                                                    19-145947822
                                 A 628278 D 010421
                                 T 1343 09                                                      0      OA
 (ISSUING AGENT)
                                 191459478223 L 000103                                  $        " J uv



    PAY EXACTLY , ,        DOLLARS AMD EIGHTY CENTS
    oRynoF^ V^V77/                                                                                            PAYMENT FOR/ACCT. #

      54)/ (Aj/ff/hN^rfo/^S ADJfi
                                                                                                         'Ml


  •: ID 2 lOOisDOi:            laO n m                             ?a 2 2 3ii'